Dismiss and Opinion Filed March 8, 2022




                                      In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-21-01007-CV

IN THE INTEREST OF G.S.C., G.N.C., I.J.C., Z.N.C., A.A.C., AND G.L.C.,
                          CHILDREN

               On Appeal from the 330th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DF-19-13105

                        MEMORANDUM OPINION
                   Before Justices Myers, Osborne, and Nowell
                           Opinion by Justice Nowell
      By notice of appeal filed November 18, 2021, appellant challenges the trial

court’s orders signed “on or about October 24, 2021 and . . . November 11, 2021.”

Because the October order is not appealable and the November order does not exist,

we dismiss the appeal for want of jurisdiction. See TEX. R. APP. P. 42.3(a).

      As reflected in the record, appellee filed a motion for enforcement of the

parties’ final decree of divorce in April 2021. A hearing on the motion was held

October 24, and an order holding appellant in contempt and committing him to

county jail was signed the next day. On November 2, appellant filed a motion for
release from jail. The record reflects the trial court heard that motion on November

11, but no order was signed.

      Because contempt orders are not reviewable on direct appeal and no order on

appellant’s motion to release him from jail has been signed, we questioned our

jurisdiction over the appeal. See Farmer v. Ben E. Keith Co., 907 S.W.2d 495, 496

(Tex. 1995) (per curiam) (appellate deadline runs from signing of written order);

Herzfeld v. Herzfeld, 285 S.W.3d 122, 132 (Tex. App.—Dallas 2009, no pet.)

(contempt orders involving confinement are reviewable by writ of habeas corpus;

contempt orders not involving confinement are reviewable by mandamus).

Although we directed appellant to file a letter brief addressing our concern and

cautioned him that failure to comply within ten days could result in dismissal of the

appeal without further notice, more than ten days have passed and appellant has not

complied. Accordingly, with no appealable order before us, we dismiss the appeal.

See TEX. R. APP. P. 42.3(a).



                                           /Erin A. Nowell//
211007f.p05                                ERIN A. NOWELL
                                           JUSTICE




                                        –2–
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                 JUDGMENT

IN THE INTEREST OF G.S.C.,                  On Appeal from the 330th Judicial
G.N.C., I.J.C., Z.N.C., A.A.C., AND         District Court, Dallas County, Texas
G.L.C., CHILDREN                            Trial Court Cause No. DF-19-13105.
                                            Opinion delivered by Justice Nowell,
No. 05-21-01007-CV                          Justices Myers and Osborne
                                            participating.

      In accordance with this Court’s opinion of this date, we DISMISS the appeal.

      We ORDER that appellee Josie Carrasco recover her costs, if any, of this
appeal from appellant Santos Carrasco.


Judgment entered this day of March 8, 2022.




                                      –3–